DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.

Response to Arguments
Applicant's amendments filed September 07, 2022 regarding 35 U.S.C. 112(b) rejections on claims 1, 4-10 and 13-22 have been fully considered and found acceptable. Accordingly, claims 1, 4-10 and 13-22 rejections under 35 U.S.C. 112(b) have been withdrawn.

Applicant's amendments/arguments filed September 07, 2022 regarding 35 U.S.C. 102(a)(1) on claims 1, 4-10 and 13-22 have been fully considered but found unpersuasive for the reasons explained below.
Applicant respectfully asserts that the prior art on record does not disclose the limitations (as amended on claim 1 on 09/07/2022) “…the second inclined surface is arranged between the first protruding surface and the first inclined surface; the first protruding surface obliquely extends outwards along a radial direction of the piston body; the first inclined surface obliquely extends outwards along the radial direction of the piston body; a gap is formed by the first protruding surface, the second inclined surface, the first inclined surface and the inner wall of the cylinder chamber; a first angle is formed by the second inclined surface and the first inclined surface; and a second angle is formed by the first inclined surface and a central axis of the piston body…”.

The Examiner respectfully submits, regarding amended claim 1 (as amended on 09/07/2022), that PENG (Second Embodiment: Figs. 5-8) discloses:
a gap (880) is formed by the first protruding surface (810), the second inclined surface (802), the first inclined surface (801) and the inner wall (860) of the cylinder chamber (850); a first angle (180° - angle a) is formed by the second inclined surface (802) and the first inclined surface (801); and a second angle (angle a) is formed by the first inclined surface (801) and a central axis of the piston body (800).

Disposition of Claims
Claims 1, 4-10 and 13-22 are pending in this application.
Claims 1, 4-10 and 13-22 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10 and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG – (CN 106321419A).

With regard to claim 1, PENG (Second Embodiment: Figs. 5-8) disclose
A piston (Please see PENG Annotated Figs. 7-8 below: 200), comprising:
a piston body (800) and a skirt (805);
wherein the skirt (805) is elastic ([0007]: i.e. self-sealing piston) and peripherally provided at an end of the piston body (800); and 
the skirt (805) elastically abuts against an inner wall (860) of a cylinder chamber (850) when the piston (200) is placed in the cylinder chamber (850);
wherein the piston body (800) is elastic; 
an outer wall of the piston body (800) comprises 
a first inclined surface (801) and a second inclined surface (802); 
the skirt (805) has a first protruding surface (810); 
the second inclined surface (802) is arranged between the first protruding surface (810) and the first inclined surface (801); 
the first protruding surface (810) obliquely extends outwards along a radial direction of the piston body (800); 
the first inclined surface (801) obliquely extends outwards along the radial direction of the piston body (800); 
both of the first protruding surface (810) and the first inclined surface (801) elastically abut against the inner wall (860) of the cylinder chamber (850); 
a gap (880) is formed by the first protruding surface (810), the second inclined surface (802), the first inclined surface (801) and the inner wall (860) of the cylinder chamber (850); a first angle (180° - angle a) is formed by the second inclined surface (802) and the first inclined surface (801); and a second angle (angle a) is formed by the first inclined surface (801) and a central axis of the piston body (800).


    PNG
    media_image1.png
    923
    2564
    media_image1.png
    Greyscale

PENG Annotated Figs. 7-8


With regard to claim 4, PENG disclose the piston according to claim 1, and further on PENG also discloses:
wherein the first angle (180° - angle a) is greater than 60° and less than 180°; and the second angle (angle a) is greater than 5° and less than 90° ([0037]: i.e. 10°-30°).

With regard to claim 5, PENG disclose the piston according to claim 1, and further on PENG also discloses:
wherein a pressure chamber (820) is provided at the other end of the piston body (800) and is recessed; and 
a third inclined surface (opposite side of first inclined surface 801 that is within pressure chamber 820) is circumferentially provided in the pressure chamber (820).

With regard to claim 6, PENG disclose the piston according to claim 5, and further on PENG also discloses:
wherein the third inclined surface (opposite side of first inclined surface 801 that is within pressure chamber 820) and the first inclined surface (801) are tilted in the same direction (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 7, PENG disclose the piston according to claim 5, and further on PENG also discloses:
wherein a thickness of a wall formed by the third inclined surface and the first inclined surface (801) is greater than 0.1 mm ([0015]: i.e. 0.1-3 mm).

With regard to claim 8, PENG disclose the piston according to claim 1, and further on PENG also discloses:
wherein the skirt (805) further has a second protruding surface (812) which extends outward along the radial direction of the piston body (800); and an end of the second protruding surface (812) away from the piston body (800) is connected to an end of the first protruding surface (810) away from the second inclined surface (802).

With regard to claim 9, PENG disclose the piston according to claim 8, and further on PENG also discloses:
wherein a width of the skirt (805) along a central axis of the piston body (800) is greater than 0.01 mm.

With regard to claim 10, PENG disclose the piston according to claim 1, and further on PENG also discloses:
wherein the piston (200) is received in the cylinder chamber (850) and reciprocates with respect to the inner wall (860) of the cylinder chamber (850); and the skirt (805) elastically abuts against the inner wall (860) of the cylinder chamber (850) when the piston (200) is placed in the cylinder chamber (850).

With regard to claim 13, PENG disclose the piston according to claim 4, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 14, PENG disclose the piston according to claim 5, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 15, PENG disclose the piston according to claim 6, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 16, PENG disclose the piston according to claim 7, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and 
the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 17, PENG disclose the piston according to claim 8, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 18, PENG disclose the piston according to claim 9, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 19, PENG disclose the piston according to claim 1, and further on PENG also discloses (Please see claims 6-10 above):
wherein a central area of the outer wall of the piston body is recessed toward a center of the piston body to form a V shape (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 20, PENG disclose the piston according to claim 5, and further on PENG also discloses (Please see claims 6-10 above):
wherein the pressure chamber is U-shaped (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 21, PENG disclose the piston according to claim 19, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder (Please see PENG Annotated Figs. 7-8 above).

With regard to claim 22, PENG disclose the piston according to claim 20, and further on PENG also discloses (Please see claims 6-10 above):
wherein the piston is received in the cylinder chamber and reciprocates with respect to the inner wall of the cylinder chamber; and the skirt elastically abuts against the inner wall of the cylinder chamber when the piston is placed in the cylinder chamber (Please see PENG Annotated Figs. 7-8 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747